Exhibit 10.19

DISTRIBUTION AGREEMENT FOR GEOSPATIAL MAPPING SYSTEMS, INC.

Geospatial Smart Probe Pipeline Mapping Technology

THIS AGREEMENT is made this 19th day of December 2007 by and between Geospatial
Mapping Systems, Inc. , a company duly organized under the laws of the State of
Delaware, whose registered office is at 229 Howes Run Road, Sarver, PA 16055,
its designees, successors, affiliates or assignees (“Geospatial”) and HMIM,
Inc., a company duly organized under the laws of Louisiana whose principal
office is located at 200 Mariner’s Blvd. – Suite 203 Mandeville, LA 70448.
(“Distributor”) .

RECITALS

WHEREAS, Geospatial is the registered and beneficial owner of the proprietary
DuctRunner Smart ProberTM Pipeline Mapping Technology, (“Technology”); and

WHEREAS, Distributor offers to customers various pipeline products and municipal
services; and

WHEREAS, Geospatial and Distributor desires to enter into a non-exclusive
Distribution Agreement regarding the Technology (as defined herein) whereby the
Distributor will seek to develop opportunities to specify the Technology on
projects solely within the municipal utility market throughout the states of
Louisiana and Mississippi (hereinafter the “Territory”).

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

Responsibilities of Distributor:

Distributor shall market, and otherwise promote the Technology to the same
extent that it markets and promotes its other products and services within the
Territory.

Distributor shall turn over to Geospatial all leads and potential projects and
assist Geospatial in the preparation of all proposals involving the Technology.

Responsibilities of Geospatial:

Geospatial shall follow up on all leads and projects generated by Distributor
and shall prepare all required proposals for that work deemed appropriate,
solely at the discretion of Geospatial. All pricing decisions shall be
determined solely by Geospatial.

On projects where the specification of the Technology was initiated by
Distributor, Geospatial shall pay to Distributor $1.00 per lineal foot of
pipeline mapped. Payments to Distributor shall be made by Geospatial within l0
days of receipt by Geospatial of payment in full for the work performed.



--------------------------------------------------------------------------------

Ownership

Geospatial shall retain ownership of all rights, title and interest in and to
the Technology.

Distributor has no rights under this agreement to use any trademarks, service
marks, trade names, corporate names, domain names, logos or other source
indicators of Geospatial without Geospatial’s prior written consent.

All rights not expressly granted to Distributor hereunder are reserved for
Geospatial.

Term and Termination

This agreement will remain in force and effect for a period of 3 years unless
either party elects to terminate the agreement by giving a 30 day notice of
termination in writing to the other party.

In the event of termination by either party, all payments due for specific
projects, under this agreement, shall be made, when due, under the same terms
written above.

Confidentiality

All information obtained either orally, electronically or in writing by any
party about any other, and all terms and conditions of this agreement (the
“Confidential Information”) shall be kept in strict confidence by each party and
each party shall not disclose Confidential Information to any third party,
except to shareholders, directors, officers, employees, agents and attorneys who
have a bona fide need to know such Confidential Information.

IN WITNESS WHEREOF, the parties hereto have executed this agreement, effective
as of the date first written.

 

Geospatial Mapping Systems, Inc. By:  

LOGO [g84308sig1.jpg]

  Mark A. Smith, President HMIM,Inc. By:  

LOGO [g84308sig2.jpg]